THIS case turns on the propriety of the circuit court’s refusing to award a new trial* bn the application of Outen.
The new trial was asked for on the ground, 1st, of improper evidence having been allowed to go to the jury; 2dly, on the ground of the verdict being against evidence.
With respect to the first ground for a new trial, it is sufficient to remark, that no objections appear to have been taken to any evidence which went to the jury ; and after suffering the evidenceto be heard, with. *306out objection, it was inadmissible for Oaten, on an application for a new trial, to question the competency of the evidence.
And with respect to the second ground relied on by Outen for a new trial, we have been unable to discover any thing in the record, which can warrant the interference of this court, with the verdict. There appears to have been evidence introduced by each party, the whole of which is not entirely recon cileable, and the weight of which must, in a great measure, depend upon the credit of the witnesses, to be drawn from the manner of their detailing evidence. It was, therefore, the peculiar province of the jury, to estimate the credit of the witnesses, and decide upon the weight of their evidence ; and having done so, in a manner satisfactory to the court presiding at the trial, this court cannot, consistent with the settled rules of practice, disturb the verdict.
The judgment must, consequently, be affirmed with costs.